Name: Council Implementing Decision (CFSP) 2017/485 of 20 March 2017 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  civil law
 Date Published: 2017-03-21

 21.3.2017 EN Official Journal of the European Union L 75/24 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/485 of 20 March 2017 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013 the Council adopted Decision 2013/255/CFSP. (2) In view of the gravity of the situation in Syria, four persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (3) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 20 March 2017. For the Council The President L. GRECH (1) OJ L 147, 1.6.2013, p. 14. ANNEX The following persons are added to the list set out in section A (Persons) of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 235. Ahmad Ballul (a.k.a. Ahmad Muhammad Ballul; Ahmed Balol) Date of birth: 10 October 1954 Rank: Major General; Commander of the Syrian Arab Air Force and Air Defence Forces Holds the rank of Major General, a senior officer and Commander of the Syrian Arab Air and Air Defence Forces, in post after May 2011. Operates in the chemical weapons proliferation sector and, as a senior ranking officer of the Syrian Arab Air Force, is responsible for the violent repression against the civilian population, including the use of chemical weapons attacks by the Syrian regime identified in the report of the Joint Investigative Mechanism. 21.3.2017 236. Saji' Darwish (a.k.a. Saji Jamil Darwish; Sajee Darwish; Sjaa Darwis) Date of birth: 11 January 1957 Rank: Major General, Syrian Arab Air Force Holds the rank of Major General, a senior officer and Commander of the 22nd Division of the Syrian Arab Air Force, in post after May 2011. Operates in the chemical weapons proliferation sector and is responsible for the violent repression against the civilian population: as a senior ranking officer of the Syrian Arab Air Force and Commander of the 22nd Division he holds responsibility for the use of chemical weapons by aircraft operating from airbases under the control of the 22nd Division, including the attack on Talmenes that the Joint Investigative Mechanism reported was conducted by Hama airfield-based regime helicopters. 21.3.2017 237. Muhammed Ibrahim Date of birth: 5 August 1964 Rank: Brigadier General; Deputy Commander of Syrian Arab Air Force 63rd Brigade at Hama airfield Holds the rank of Brigadier General, a senior officer and Deputy Commander of the Syrian Arab Air Force 63rd Brigade, in post after May 2011. Operates in the chemical weapons proliferation sector and, as a senior ranking officer of the Syrian Arab Air Force during the period investigated by the Joint Investigative Mechanism and Deputy Commander of the 63rd brigade from March to December 2015, is responsible for the violent repression against the civilian population through the use of chemical weapons by the 63rd Brigade in Talmenes (21 April 2014), Qmenas (16 March 2015) and Sarmin (16 March 2015). 21.3.2017 238. Badi' Mu'alla Date of birth: 1961 Place of birth: Bistuwir, Jablah, Syria Rank: Brigadier General; Commander of Syrian Arab Air Force 63rd Brigade Holds the rank of Brigadier General, a senior officer and Commander of 63rd Brigade of the Syrian Arab Air Force, in post after May 2011. Operates in the chemical weapons proliferation sector and, as Commander of the 63rd Brigade during the period investigated by the Joint Investigative Mechanism, is responsible for the violent repression against the civilian population through the use of chemical weapons by the 63rd Brigade in Talmenes (21 April 2014), Qmenas (16 March 2015) and Sarmin (16 March 2015). 21.3.2017